Exhibit 10.26
American Medical Systems Holdings, Inc.
Non-employee Director Compensation Summary
Annual Retainer
We pay our independent directors an annual retainer for serving on the Board and
Committees as follows:

         
Annual Board Retainer
  $ 40,000  
Lead Director Retainer
  $ 30,000  
Audit Committee member
  $ 10,000  
Audit Committee chair
  $ 20,000  
Compensation Committee member
  $ 5,000  
Compensation Committee chair
  $ 10,000  
Nominating/Corporate Governance Committee member
  $ 3,000  
Nominating/Corporate Governance Committee chair
  $ 7,500  
Technology/Business Development member
  $ 4,000  
Technology/Business Development chair
  $ 6,000  

Stock Options
Our current compensation program also provides for the grant of stock options to
our non-employee directors effective as of the date of the director’s first
appointment or election to the board and on an annual basis thereafter. On
May 8, 2008 (the date of our 2008 annual meeting of stockholders), we granted
Mr. Emmitt, Ms. Kiernan, Dr. McLellan, Dr. Porter, Mr. Sharma and Mr. Timbie
each an option to purchase 30,282 shares of our common stock. Also on May 8,
2008, we granted Mr. Graf an option to purchase 45,423 shares of our common
stock. All options were granted under our 2005 Stock Incentive Plan. These
options have an exercise price equal to the fair market value of one share of
common stock on the date of grant (as determined under the plan as the average
of the high and low market price on the date of grant), and expire seven years
from the grant date. The options become exercisable on May 1 of each of the
first three years after the grant date. Upon a change in control, all
outstanding options would become immediately exercisable in full and remain
exercisable for a period of up to five years, not to exceed the expiration date
of the option. Each non-employee director who is reelected as a director at the
annual meeting of stockholders or continues to serve as a director after such
meeting will be granted an option to purchase a number of shares of our common
stock, as determined by the board each year prior to the annual meeting for such
year. The board anticipates that value (based on customary valuation methods) of
future option grants will be approximately equal to the value of the options to
purchase a total of 30,282 shares granted to independent directors in 2008 (or
in the case of the lead director, 45,432 shares).
Expenses
In addition, we reimburse our non-employee directors for reasonable
out-of-pocket expenses incurred in connection with attending regularly scheduled
meetings.

 